DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Status of the Claims
Claims 1-24 were previously pending and subject to a final action dated October 15, 2020.  In the RCE submitted on February 2, 2021, claims 1, 16 and 24 were amended. Therefore, claims 1-24 are currently pending and subject to the following non-final action.

Response to Arguments
Applicant’s arguments filed on Pages 8-10 of the RCE concerning the previous rejection of claims 1-24 under 35 U.S.C. 101, have been fully considered and are found persuasive. 

Applicant’s arguments on Pages 10-12 of the RCE concerning the previous rejection of claims 1-24 under 35 U.S.C. 103, have been fully considered, but are moot in view of the amended claims and amended references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “wherein the administrator apparatus and the user apparatus are located at the same facility”. Examiner respectfully notes that the bolded claim language appears to be new matter, in view of the claim amendment to claim 1, wherein 
Examiner initially notes that while there is no haec verba requirement, newly added claim limitations must be supported in the specification through express, implicitly, or inherent disclosure (MPEP 2163).  Further, when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skilled would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt v. Boone, 146 F.3d 1348,1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998), MPEP 2163.
The closest section of the originally filed disclosure includes Page 12, lines 23- Page 13, line 5 of the Specification, as filed on October 3, 2014.  For ease of analysis, the lines have been copied below with emphasis added in italics:
Accordingly to an exemplary embodiment of the present invention, a driver is advised to check in at a user apparatus (10) located remotely from loading/unloading facility (64) at 5 an off-site drivers lounge. The driver upon arrival touches the touch screen (20) of the user apparatus (10) and initiates a video call to the server (60). The server (60) rings multiple administrative apparatuses (55), and after an administrator (410) at an administrator apparatus (55) accepts the call, the server (60) connects the call and stops the ringing. The administrator (410) then inputs relevant information, such as trailer and truck number, into 5 the server (60) using the administrator apparatus (55).
Examiner respectfully notes that the above lines of the of the original disclosure only provide support the user apparatus to be located remotely at a separate facility (e.g., an off-site drivers lounge) from a loading/unloading facility, however it does not provide and the administrator apparatus and the user apparatus are located at the same facility (i.e., the administrator apparatus located at the off-site drivers lounge).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0035723 to Alfar et al. (hereinafter “Alfar”) and further in view of U.S. Patent Application Publication No. 2006/0251498 to Buzzoni et al. (hereinafter “Buzzoni”), and even further in view of ITS International “Savings accrue form on-line from truck screening” dated December 8, 2013 (hereinafter “ITS International”) and even further in view of U.S. Patent Application Publication No. 2012/0146763 to Teti et al. (hereinafter “Teti”).
In regard to claim 1, Alfar discloses a system (Para. 31) (System 100 for securely pre-authorizing traffic within a distribution center).
Alfar discloses the system comprising: a user apparatus including a user interface configured to communicate with a driver of a freight vehicle using a minimized interface configured to have capabilities related to driver check-in, wherein the user apparatus is located remotely at a separate facility from a loading/unloading facility (Para. 29, 31-32, 41, and 71) (The system 100 can include a device 110 utilized by a driver (e.g., a drayage driver, a long-haul driver, an employee, and the like) ….can be at least one of a smartphone, a mobile device, a portable device, a portable digital assistant (PDA), a tablet, a wireless device, a wireless fidelity (Wi-Fi) device, a Wi-Fi equipped device, a laptop, a portable gaming device, a device that connects to the Internet, a device with a computer network connection….and a display, among others (i.e., including a user interface configured to communicate with a driver of a freight vehicle using a minimized other location, including away from the entrance of the distribution center or other facility (i.e., a separate facility from the loading/unloading facility).)
Alfar discloses the user apparatus including one or more input and output devices that are configured to automatically receive driver and/or vehicle information, wherein the user apparatus is configured to perform driver and/or vehicle authorization based on the received driver and/or vehicle information (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license, inspection status, cargo, digital certificates, vehicle registration, and the like (i.e., user apparatus including one or more input/output devices that are configured to automatically receive driver and/or vehicle information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification 
Alfar discloses the system comprising: an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (Paras. 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof. …The remote authentication component can include a scheduler 330 that can utilize receipt of the remote check-in request and/or the remote check-out request to predict transport by the driver within the distribution center. For example, a geographic location can be ascertained based upon the receipt of a remote check-in request and/or a remote check-out request…The geographic location can be utilized to estimate or predict a time of arrival and/or a time of departure based on the geographic location….Thus, the scheduler can further leverage such data in order to manage incoming and/or outgoing traffic from the distribution center….the scheduler can manage 
Alfar discloses the operations including sending a message to the user interface communicating information including one or more of a check-in time and authorization information (Paras. 41, 43, 45, 54) (The system can include the remote authentication component (i.e., operations of the administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof (i.e., including sending a message to the user interface communicating information include authorization information)…Thus, the scheduler (i.e., operations of the administrator apparatus) can further leverage such data in order to manage incoming and/or outgoing traffic from the distribution center….and the like. Furthermore, the scheduler can manage time slots for incoming and/or outgoing traffic. For instance, based on a surge of traffic, the scheduler can issue a time slot for the driver at a later time than the estimated time (e.g., have driver wait) in order to avoid traffic within the distribution center (i.e., sending a message to the user interface communicating information including a check-in time).)
As discussed above, Alfar discloses the administrator apparatus. Alfar does not explicitly disclose or teach, however, Buzzoni teaches that the administrator apparatus performs operations including: communicating with one or more sensors at the loading/unloading facility (Paras. 16-17) (An automated routing system for an entry gate 
Alfar does not explicitly disclose or teach, however, Buzzoni teaches automatically determining loading/unloading dock availability based on sensor input (Abst. Paras. 20, 140-141, 146-149, 191, 195) (The regulated access system may include a laser sensing system within an access area so as to sense the presence of one or more shuttle trucks at any access point within the access area (i.e., based on sensor input) – to either allow or stop access to the waterside (i.e., determining loading/unloading dock availability) for the RMG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor technology of Buzzoni to communicate with the remote authentication component of Alfar with the motivation of providing an automated system that improves overall container flow, not only by separating problem traffic early on, but also by offering a faster transit time for standard transactions, and by balancing work among incoming lanes (See Para. 17 of Buzzoni).
Alfar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches that the input/output devices include a Department of Transportation (DOT) reader configured to automatically read a DOT number of a driver’s vehicle; vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more quickly identify vehicles for “automated query giving an appropriate response for truck selection” (See Page 1 of ITS International).
Alfar in view of Buzzoni and further in view of ITS International does not explicitly disclose or teach, however, Teti 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the TWIC reader of Yeti in the driver device of Alfar and further in view of Buzzoni, and even further in view of ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more efficiently and securely identify driver (See Para. 7 of Yeti).
In regard to claim 2, Alfar discloses wherein the user apparatus receives input information indicative of driver identifying information (Para. 32) (Data package includes identification (biometric or otherwise), license….)
In regard to claim 3, Alfar 
In regard to claim 4, Alfar discloses a logistics support facility in communication with the user apparatus (Para. 31) (Remote authentication component communicates with driver device 110).
In regard to claim 5, as discussed above in regard to claim 1, Alfar discloses the loading/unloading facility.  Alfar does not explicitly disclose or teach, however, Buzzoni teaches the system further comprising a scale system that is in communication with the loading/unloading facility (Claim 23; Paras. 61, 63 and 95) (Inbound vehicles pass under a remote sensing system 205 and proceed through an identification and routing portal 210 to an in-gate pedestal 220 where driver identification may occur. A static scale 225 may be positioned proximate the in-gate pedestal 220 to weigh the inbound vehicles and/or trailers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the static scale of Buzzoni in the system of Alfar with the motivation of more efficiently identifying the vehicle of Alfar (See Claim 23 and Para. 63 of Buzzoni).
In regard to claim 7, Alfar discloses wherein the user apparatus verifies driver security information and authorizes the driver for delivery at the loading/unloading facility (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license….and the like (i.e., driver security information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof. The device can utilize the 
In regard to claim 8, Alfar discloses wherein the administrator apparatus and user apparatus are located at a same facility (Paras. 71 and 74) (As used herein, "remote" is considered to a distance from an exit and/or entrance to a distribution center…. e.g., the remote authentication component may be located inside a distribution center or other location (i.e., administrator  apparatus is at other location), and the device may be located outside the distribution center or other location (i.e., user apparatus is also at other location, therefore, the administrator apparatus and user apparatus are located at a same facility).) 
In regard to claim 9, Alfar discloses wherein the administrator apparatus and user apparatus are located at different facilities (Paras. 71 and 74) (For instance, The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device).
In regard to claim 10, Alfar 
In regard to claim 14, Alfar discloses an administrator system that interfaces with the administrator apparatus and the user apparatus and the loading/unloading facility and coordinates the arrival of the delivery/pick-up vehicle at the loading/unloading facility (Abst.; Para. 31-32 and 42) (system 100 for securely pre-authorizing traffic within a distribution center…. system may include a wireless communication (COMM) device (not shown) operably interfacing to the device and configured to communicate with other wireless devices (e.g., via radio frequency communication) operating within the distribution center (e.g., remote authentication component, interchange manager, among others). Such other wireless devices may be hand-held devices used by inspectors, or may be located in cranes or other on-site transportation vehicles within the shipping terminal, and are configured to communicate with at least one of the remote authentication component or the interchange manager).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, as applied to claim 1 above, and even further in view of U.S. Patent Application Publication No. 2008/0055263 to Lemay et al. (hereinafter “Lemay”).
In regard to claim 6, as discussed above in regard to claim 1, Alfar discloses the user apparatus and administrator apparatus.  Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, does not explicitly disclose or teach, however, Lemay teaches wherein the user apparatus and the administrator apparatus each include camera systems that are in communication with one another (Para. 70) (Device 100 may also include one or more optical sensors 164. An optical sensor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optical sensors of Lemay in the system of Alfar, in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, with the motivation of having video communication between the driver and remote authentication component of Alfar

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0157061 to Katsman et al. (hereinafter “Katsman”). 
In regard to claim 11, Alfar discloses a portable information system in communication with the driver and the administrator apparatus (Para. 31-32 and 42) (system 100 for securely pre-authorizing traffic within a distribution center…. system may include a wireless communication (COMM) device (not shown) operably interfacing to the device and configured to communicate with other wireless devices (e.g., via radio frequency communication) operating within the distribution center (e.g., remote authentication component, interchange manager, among others). Such other wireless devices may be hand-held devices used by inspectors (i.e., portable information system in communication with the driver), or may be located in cranes or other on-site transportation vehicles within the shipping terminal, and are configured to communicate 
Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Katsman teaches wherein the potable information system is a pager system (Para. 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Katsman in the system of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a variety of devices may be configured to provide all of the functionality utilized by the portable information system of Alfar (See Para. 48 of Katsman).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0174258 to Yamanouchi et al. (hereinafter “Yamanouchi”). 
In regard to claim 12, as discussed above, in regard to claim 1, Alfar discloses the driver device. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Yamanouchi teaches wherein the user apparatus includes a wall mounted display (Paras. 43, 45, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mounted automobile telephone of Yamanouchi in driver device of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further for the motivation of providing ease of use for the driver. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0313893 to Weik, III et al. (hereinafter “Weik”). 
In regard to claim 13, Alfar discloses the user apparatus. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Weik teaches wherein the user apparatus further comprises an optical scanner (Paras. 204 and 230) (Cell phone 940 includes a camera for scanning QR codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Weik in the driver device of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view Yeti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 15, Alfar discloses the loading/unloading facility and the administrator apparatus. Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Weik teaches wherein the loading/unloading facility includes a sensor to detect the presence of a delivery/pick-up vehicle at a loading dock located at the loading/unloading facility, wherein the sensor is in communication with the administrator apparatus (Paras. 21, 82 and 85) (A presence detector at the entrance ramp (i.e., a loading dock located at the loading/unloading facility) (to detect the presence of a vehicle, such as a weight sensor) is connected to the control system 40.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor of Weik at the distribution center of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti with the motivation of more efficiently detecting the driver at distribution center of Alfar and process the driver in a timely manner.

Claims 16-18, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni and further in view of ITS International.
In regard to claim 16, Alfar discloses an apparatus comprising: a user apparatus including at least one processor configured to execute instructions to communicate with 
Alfar discloses wherein the user apparatus is configured to perform driver and/or vehicle authorization based on the received driver and/or vehicle information (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license, inspection status, cargo, digital certificates, vehicle registration, and the like…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof (i.e., based on the received driver and/or vehicle information). The device can utilize the confirmation for at least one of a check-in or a check-out with the distribution center. For instance, the device can receive the confirmation upon validation (from the remote authentication 
Alfar discloses wherein the user apparatus is located remotely at a separate facility from a loading/unloading facility and in communication with the loading/unloading facility (Paras. 29, 31-32, 41, and 71) (The remote check-in request may be, for example, a data package that includes information items determined to be useful in confirming, or denying, access or exit from a distribution center (which can be a loading/unloading dock) (i.e., a loading/unloading facility) ahead of time…The device 110 and remote authentication component 120 may be remote from one another at the time when the check-in request and/or check-out request is communicated from the device to the remote authentication component, e.g., the remote authentication component may be located inside a distribution center or other location, and the device may be located outside the distribution center or other location, including away from the entrance of the distribution center or other facility (i.e., the user apparatus is located remotely at a separate facility from the loading/unloading facility).)
Alfar disclsoes an administrator apparatus configured to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (Paras. 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can 
Alfar discloses the operations including sending a message to the user interface communicating information including one or more of a check-in time and authorization information (Paras. 41, 43, 45, 54) (The system can include the remote authentication component (i.e., operations of the administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof (i.e., including sending a message to the user interface communicating information include authorization information)…Thus, the scheduler (i.e., operations of the administrator apparatus) can 
As discussed above, Alfar discloses the administrator apparatus. Alfar does not explicitly disclose or teach, however, Buzzoni teaches that the administrator apparatus performs operations including: communicating with one or more sensors at the loading/unloading facility (Paras. 16-17) (An automated routing system for an entry gate constructed according to the principles of the invention includes sensor…and other digital/electronic equipment that will sense associated vehicle and/or container parameters (i.e., one or more sensors at the loading/unloading facility) dynamically while the vehicle transits an identification portal using RFID and OCR technology. The sensed information may then be compared with one or more digital or electronic data modules in which known, planned attributes are stored).
Alfar does not explicitly disclose or teach, however, Buzzoni
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensor technology of Buzzoni to communicate with the remote authentication component of Alfar with the motivation of providing an automated system that improves overall container flow, not only by separating problem traffic early on, but also by offering a faster transit time for standard transactions, and by balancing work among incoming lanes (See Para. 17 of Buzzoni).
Alfar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches the user apparatus further comprising: a Department of Transportation (DOT) reader configured to automatically read a DOT number of a driver’s vehicle; wherein the user apparatus is configured to automatically perform vehicle authorization based on the vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically identifies trucks, using ANPR cameras that read licence plates and the USDOT vehicle numbers displayed on the sides. It can be deployed at staffed or unstaffed inspection sites, or for access by officials with mobile enforcement units – with an automated query giving an appropriate response for truck selection…. While, therefore, it currently uses licence plate and USDOT readers to identify vehicles and carriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more See Page 1 of ITS International).
In regard to claim 17, Alfar discloses wherein the user apparatus receives input information indicative of driver identifying information (Para. 32) (Data package includes identification (biometric or otherwise), license….)
In regard to claim 18, Alfar discloses wherein the administrator apparatus relays to the user apparatus a pick-up/drop off time and an authorized driver release (Paras. 54 and 59) (….scheduler can manage time slots for incoming and/or outgoing traffic. For instance, based on a surge of traffic, the scheduler can issue a time slot for the driver at a later time than the estimated time (i.e., pick-up/drop-off time) … the remote check-out request can be verified to validate at least one of a cargo of the driver or an identity of the driver (i.e., authorized driver release). (For example, the remote authentication component may verify the check-out request received from the device. At reference numeral 530, an exit confirmation for the remote check-out request can be transmitted based on the verification. For example, the confirmation (i.e., an authorized driver release) may be transmitted from the remote authentication component to the device (i.e., wherein the administrator apparatus relays to the user apparatus).)
In regard to claim 20, Alfar does not explicitly disclose or teach, however, Buzzoni teaches the apparatus further comprising a camera system in communication with the administrator apparatus (Paras. 61, and 73) (Portal 210 is also equipped with high-resolution cameras (i.e., a camera system) to collect side and top view pictures of inbound containers. All of the information obtained by the routing portal 210 is stored in a database 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Buzzoni in the system of Alfar with the motivation of providing additional measures to identify the vehicle of Alfar (See Claim 23 and Para. 63 of Buzzoni).
In regard to claim 23, Alfar discloses wherein the user apparatus verifies driver security information and authorizes the driver for delivery at the loading/unloading facility (Paras. 32, 35 and 43-46) (The validation component 210 can receive at least one of the remote check-in request…from the device and, in turn, a driver; wherein remote check-in request includes a data package that includes information….identification (biometric or otherwise), license….and the like (i.e., driver security information)…The system can include the remote authentication component that can generate and communicate a confirmation to the device based upon verification thereof. The device can utilize the confirmation for at least one of a check-in or a check-out with the distribution center. For instance, the device can receive the confirmation upon validation (from the remote authentication component) prior to exit and/or entry to the distribution center and employ such confirmation for entry and/or exit upon physically being located at an entrance and/or exit of the distribution center (via the interchange manager) (i.e., authorizes the driver for delivery at the loading/unloading facility).)
In regard to claim 24, Alfar discloses a method comprising: receiving, by a processor circuit of a user apparatus located remotely at a separate facility from a loading/unloading facility, driver information for a driver of a freight delivery/pick-up other location, including away from the entrance of the distribution center or other facility (i.e., user apparatus located remotely at a separate facility from the loading/unloading facility).)
Alfar discloses communicating the driver information to an administrator apparatus in communicating with the loading/unloading facility (Paras. 31-33, 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an 
Alfar 
Alfar discloses utilizing, by the administrator apparatus, the driver information and the loading/loading information to automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations (Paras. 31, 37 41, 43, 45, 54) (….system 200 for utilizing a device to remotely authenticate access for entry or exit of a distribution center. The system can include the remote authentication component (i.e., an administrator apparatus) that can generate and communicate a confirmation to the device based upon verification thereof. …The remote authentication component can include a scheduler 330 that can utilize receipt of the remote check-in request and/or the remote check-out request to predict transport by the driver within the distribution center. For example, a geographic location can be ascertained based upon the receipt of a remote check-in request and/or a remote check-out request…The geographic location can be utilized to estimate or predict a time of arrival and/or a time of departure based on the geographic location….Thus, the scheduler can further leverage such data in order to manage incoming and/or outgoing traffic from the distribution center….the scheduler can manage time slots for incoming and/or outgoing traffic (i.e., automatically coordinate arrival of a plurality of vehicles at the loading/unloading facility). For instance, based on a surge of traffic, the scheduler can issue a time slot for the driver at a later time than the estimated time (e.g., have driver wait) in order to avoid traffic within the distribution center (i.e., to remove or mitigate bottlenecks associated with vehicles awaiting an opportunity to load or unload cargo by performing operations).)
Alfar in view of Buzzoni 
Aldar in view of Buzzoni does not explicitly disclose or teach, however, ITS International teaches wherein the driver information is received by performing operations comprising: controlling a DOT reader to automatically read a DOT number of a driver’s vehicle; and automatically performing diver authorization based on the received vehicle information obtained by the DOT reader (Pages 1-2) (360SmartView electronically identifies trucks, using ANPR cameras that read licence plates and the USDOT vehicle numbers displayed on the sides. It can be deployed at staffed or unstaffed inspection sites, or for access by officials with mobile enforcement units – with an automated query giving an appropriate response for truck selection…. While, therefore, it currently uses licence plate and USDOT readers to identify vehicles and carriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the DOT reader of ITS International to the driver device of Alfar in view of Buzzoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to more quickly identify vehicles for “automated query giving an appropriate response for truck selection” (See Page 1 of ITS International).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alfar in view of Buzzoni, and further in view of ITS International, as applied to claim 16 above, and further in view of Katsman.
In regard to claim 19, Alfar discloses a portable information system in communication with the driver and the administrator apparatus (Para. 31-32 and 42) (system 100 for securely pre-authorizing traffic within a distribution center…. system may include a wireless communication (COMM) device (not shown) operably interfacing to the device and configured to communicate with other wireless devices (e.g., via radio frequency communication) operating within the distribution center (e.g., remote authentication component, interchange manager, among others). Such other wireless devices may be hand-held devices used by inspectors (i.e., portable information system in communication with the driver), or may be located in cranes or other on-site transportation vehicles within the shipping terminal, and are configured to communicate with at least one of the remote authentication component or the interchange manager (i.e., and administrator apparatus).)
Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti does not explicitly disclose or teach, however, Katsman teaches wherein the potable information system is a pager system (Para. 48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Katsman in the system of Alfar in view of Buzzoni, and further in view of ITS International, and even further in view of Yeti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide a variety of devices may be Alfar (See Para. 48 of Katsman).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alfar  in view of Buzzoni, and further in view of ITS International, as applied to claim 16 above, and further in view of Weik.
In regard to claim 21, Alfar in view of Buzzoni, and further in view of ITS International does not explicitly disclose or teach, however, Weik teaches the apparatus further comprising an optical scanner (Paras. 204 and 230) (Cell phone 940 includes a camera for scanning QR codes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Weik in the system of Alfar in view of Buzzoni, and further in view of ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further with the motivation of to verify account status and entry authorization, for example entry to distribution center of Alfar (See Para. 230 of Weik). 
In regard to claim 22, Alfari in view of Buzzoni, and further in view of ITS International does not explicitly disclose or teach, however, Weik teaches the apparatus further comprising a card reader configured to identify a driver of the delivery/pick-up vehicle (Paras. 74 and 97) (Each customer terminal would include at least a card reader in the form of a pull through slot 24 or an insert/withdraw slot. The card reader could be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the card reader of Weik in the system of Alfar in view of Buzzoni, and further in view of ITS International since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable; and further with the motivation of allowing the user to directly provide/more efficiently provide the identification (See Para. 87 of Weik). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628